Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 1 of 30




                 Exhibit 4
        Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 2 of 30

                                                                                                                US006721489B1

(12) United States Patent                                                                     (10) Patent N0.:                US 6,721,489 B1
       Benyamin et al.                                                                        (45) Date of Patent:                     Apr. 13, 2004


(54)    PLAY LIST MANAGER                                                                         6,084,581 A *    7/2000 Hunt
                                                                                                  6,320,111 B1 * 11/2001 KiZaki
(75) Inventors: Daniel Benyamin, Oakland, CA (US);
                      Dannie C. Lau, Santa Clara, CA (US);                                                OTHER PUBLICATIONS
                      Brendan T- Dowling, Malibu, CA (Us)                                  Excerpts from WWW.empeg.com, 1999.
                                                                                           Clarion AutoPC 310C OWner’s Manual, Clarion Co. Ltd.,
(73) Assignee: PhatNoise, Inc., Los Angeles, CA (US)                                       1998_
              _           _              _        _                           _            RCA LYRA User’s Guide, RD2201/2202/2204, 1999.
(*)     Nt
         0 ice:       Sb
                       u Jec tt 0 any d 1sc l a1mer, tht
                                                      e ermo fth 1s
                      patent is extended or adjusted under 35                              * Cited by eXaIIliner
                      U'S'C' 154(k)) by 0 days'                                            Primary Examiner—Robert Chevalier
(21) Appl. No.: 09/521,874                                                                 (57)                     ABSTRACT
(22)    Filed:        Mar. 8, 2000                                                         A play list manager is disclosed that can be used to create
(51) Int. Cl.7 ......................... .. H04N 5/91; G11B 27/00                          and update pla-y hSt-S' The play hsts can be. uséd for audio
                                                         _                                 information, visual information, or a combination of audio
(52)      _                            """""""" " 386/46’ 386/55                           and visual information. The user of the play list manager
(58)    Fleld of Search ............................ .. 386/46, 1, 4, 6,                   Creates a play list and Speci?es Certain Criteria for automa?_
                   386/52> 55> 69> 68> 83> 104> 105> 106> 125;                             cally adding tracks to the play list. When a neW track is
                  369/3001; 360/13; H04N 5/91; G11B 27/00                                  added to the environment, the system tests Whether the
                                                                                           track’s properties satisfy the criteria for the play list. If so,
(56)                  References Cited                                                     the neW track is automatically added to the play list. In one
                  US PATENT DOCUMENTS                                                      alternative, a user can select a prede?ned play list, Whose
                                                                                           criteria has already been created. Upon selection of the
       5,173,888 A       12/1992 An          ......................... .. 369/33           prede?ned play list, the play list manager accesses each
       5390927 A          2/1995 Henml et a1‘                                              track and adds the track to the play list if the track’s
                  2                               """""""""" " 369/32                      properties satisfy the criteria for the prede?ned play list.
       6,016,522 A        1/2000 Rossum ..................... .. 710/52
       6,055,478 A        4/2000 Heron ...................... .. 701/213                                 51 Claims, 16 Drawing Sheets



                                                                      receive one click
                                                      1718~/~                          .
                                                                          selection

                                                               1720
                                                                                   7

                                                                   search for next track




                                                                        track found?



                                                               1724


                                                                 access track properties




                                                                           criteria
                                                                          satisfied?




                                                                     automatically add
                                                                      track to play list
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 3 of 30


U.S. Patent         Apr. 13, 2004        Sheet 1 0f 16                    US 6,721,489 B1




       Internet
                                         Internet
                                         server




                     128                       130


                            I126
                  monitor
                                   124

                              f                             [122                   [120
                  com uter                      docking                    disk
                     p                            station                cartridge




                                   102

                               f                                   [104
                   music                                    head
                   server                                   unit


                                                            1H I
                                               t            t        t            t
                                               106          108      110          112



                                     Fig. 1
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 4 of 30


U.S. Patent           Apr. 13, 2004         Sheet 2 0f 16           US 6,721,489 B1


                                      Fig. 2
                                            140


                                  /
                                                  /'122
                                                             144



                                                  ‘         :142




                                        Flg. 3
                             [142                                  f144
                                      150
                          swltch f
                             l

                      f
            IDE                                   __
          connector                     USB <n> ‘DE




                                 156                        ‘I58
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 5 of 30


U.S. Patent         Apr. 13, 2004   Sheet 3 0f 16            US 6,721,489 B1




                                                               174

                    x                                      /



          1zof4‘rdk                 178
                                                     176
                         17°                    Fig. 4


                                                               102




        204



              202


                                                    Fig. 5
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 6 of 30


U.S. Patent         Apr. 13, 2004       Sheet 4 0f 16              US 6,721,489 B1




                Connector       ~ 322                   F '9 ' 6

    —|                    |
              Reprogramrnable ~ 330
                 glue |og|c

                              /32D
                                    /'340                     ~ 330
                Controller                        Power
                                    \342

                                                  switch   ~ 332
                Processor       ~ 302



                                    [300


                   boot                                         IDE
                   ROM                     RAM               Glue Logic


                       \ 304                 \ 306                   \ 308


                                                           IDE Connector

                    D/A         ~ 324                                \ 310




              Audio Connector   ~ 326
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 7 of 30


U.S. Patent             Apr. 13, 2004      Sheet 5 0f 16               US 6,721,489 B1




           acquire music           ~ 402



                 v

     store music on cartridge ~ 404                   receive power        N 602



                 v                                             I
       remove cartridge from
                dock
                  V                N                       loadv           ~




     insert cartrdige into music
               server              ~ 408                   boot OS         ~ 606



                 l                                             I
         operate head unit         ~ 410              read Start ?le       ~ 608



                  y                                         l
          head unit sends          N 412             firmware update       N 612
            commands                                       sequence


                 v                                             1

      music server provides        N 414          execute music player     N 614
               music                                       program




     head unit provides music ~ 416                        Flg ' 9


            Fig. 7
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 8 of 30


U.S. Patent            Apr. 13, 2004               Sheet 6 6f 16               US 6,721,489 B1




           load boot program               ~ 542



                       v                                              -

            request firmware
                           -               ~ 548
                                                                    F '9 ' 8
                version



                       V

            receive ?rmware                N 550                          }
                version
                                                            request new firmware ~ 554


                                     552                                  ‘
               is there an                                  receive new firmware ~ 556
                update?
                                                                          t
                               no                             decrypt and store
                                                                   new firmware      ~ 558



                       V

              receive flag                 N 570


                                    572
               cartridge                   yes
               change‘?


                                                                          v
                   .                 .                        send list 1, track 1
         send previous location ~ 574                              and 0 Seconds     ~ 576




         execute state machine ~ 578
   Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 9 of 30


U.S. Patent         Apr. 13, 2004         Sheet 7 0f 16          US 6,721,489 B1



        receive request for     ~ 722
         firmware version


                i
      read firmware version
                                ~ 724
            from disk


                i
     send firmware version to
                                ~ 726
            controller


                         728
                                    yes
       request for update?




                                            read firmware from disk ~ 740


                                                          i
                                                send firmware to
                                                                     ~ 742


           I 1O                                     contioller
                                               program glue logic    ~ 744
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 10 of 30


U.S. Patent                  Apr. 13, 2004             Sheet 8 0f 16                  US 6,721,489 B1




                                       Fig. 11
                    814                                 812                             310

           assign                1
            ok
                                                                        0 e
                 (2)
                       816                                    830
                                                  no
                                         command



                       818                                820                             840




                                                                        ) $


      13
                          14                 12                     6      E)
                                                                                 15
      got                                                                no
                               got                got                                   got
    forward                                                             status
                             reverse          button                                   source
                                                                        play
        864                      866                   868                 870            872
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 11 of 30


U.S. Patent          Apr. 13,2004               Sheet 9 0f 16                 US 6,721,489 B1




                                        930
                                      /
            send flag to controller                              Fig. 12
                                    932
                       v            /
            receive starting location

                                    934
                        r           /
               start music player


                       "          936

       no                                 from controller
              message received?
                                                                              938
                                                                           v/
                            from player                      respond to message from
                                    960                               controller

                end of track or               Plat/"5t
                end of playlist'?



                                    962                                             970
                                    /                                  r            /
                play next track                             play ?rst track of next
                                                                   playlist
                                 964                                          972
                        r        /                                   V        /
            send text information to                     send text information to
                   controller                                   controller

                       v                                               <
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 12 of 30


U.S. Patent             Apr. 13, 2004            Sheet 10 0f 16                 US 6,721,489 B1


                                     Fig. 1 3
                                                                         1200
                                                                         /
                          1202                      1204                        1206
                                                                                /

          devices                   play lists                    tracks


                                                                                    1212
          1208              1210                                                 /
          /                 /

                         one

       buttons            Cm!‘                             browser
                        playlist
                        buttons




            F'Q- 1 5                                        Fig. 14
       select "create play list" ~1302                      Create play list         ~1250


                 v                                                   v

           name playlist           ~1304                    acquire tracks           ~1252


                    r                                                I

        manually add tracks        ~1306               add tracks to play list       ~1254




            add criteria           ~1308                     select device           ~1256


                 V                                                   V


      automatically add tracks ~1310                         synchronize             ~1258
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 13 of 30


U.S. Patent             Apr. 13, 2004        Sheet 11 0f 16       US 6,721,489 B1




               receive one click
 1718‘,            selection

                      :t
       1720            L
           \                                       1350M      audio data
           search for next track




                                                   1352M         tag
                                                   1354~I~       title
                 track found?                      1356v~       artist
                                                   1358M        album
                                                   1360v~        year
      1724                                         1362w      comment
                                                   1364M       genre
          access track properties


                                                              Fig. 16
                   criteria             no
                  satisfied?




            automatically add
               track to play list




                 Fig. 20
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 14 of 30


U.S. Patent       Apr. 13,2004           Sheet 12 0f 16             US 6,721,489 B1



                        store track          ~1402


                             l
                     detect new track        ~1404


                             l
                     access play lists
                                                       Fig. 17
                                             ~1406


                             V

                   choose first play list    ~1408


                             V        1410


                         criteria                yes
                        satisfied?


                                 no                                1412
                                                          v        /
                                                   automatically
                                                add track to play list




                     more play lists?




                   choose next play list     ~1416

           __J
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 15 of 30


U.S. Patent         Apr. 13, 2004            Sheet 13 0f 16             US 6,721,489 B1



                                                                                1530
               .                                                                /

             Flg ' 1 8                                access device properties

                                                                    i           1532
                                                                                /
      request for new device ~1502                            edit properties


                   lg
      display dialog box of
         known devices            ~15O4


                        1506

          known or new               known
             device?




                                                        have firmware?
       device info template


                E                                                          1522
       browse for firmware                             update firmware’?
                              \
                              1510




     prepare to load firmware ~1512
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 16 of 30


U.S. Patent             Apr. 13, 2004   Sheet 14 0f 16                     US 6,721,489 B1



                            /
                                1600                 Fig. 19
         receive request to
            synchronize
                                                                           1616
                                1602
                   r        /                   new device config                 no
                        .   .                              info?
     access GUI device f||e(s)


                                1604                            yes 1618
                  v         /                                          /
       access stored device                    d t    d     .         f.    . f
               ?le(s)                       up a e        evice con lg in o


                            1606
                  v         /
        remove tracks from
               device

                            1608
                  r         /
       add tracks to device
                                                                yes        1624
                 l          1610                                           /
                            /                  add new firmware
            change flag

                 l          1612
                            /
      update play list files on                                                   no
              device

                            1614
                  r         /
      update play list config
          files on device
                                                     add new OS
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 17 of 30


U.S. Patent         Apr. 13, 2004             Sheet 15 0f 16                      US 6,721,489 B1



                                                                                  1704
                              Internet                                  _
        Internet
                              server                                   disc
                                                               changer

                     128            \1 3O                                                  102a
                              _                              music server
                           Fig. 21
                                                                   l          i


                             [126                                      H           I
                   monitor                              l              l            7;          Z
                                                       106             108         110      112

                                    124                     [122                         I120
                   computer                       docking                      disk
                                                   station                   cartridge




                                  acquire music        ~1902

        Fig. 23                           v

                              store music on disk      ~19O4
                                    cartridge
                                          v
                           insert disk cartridge into ~1906
                                     server

                                          v
                        receive selection of music
                                     source            “A908

                                          v

                             play selected music       ~1910
  Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 18 of 30


U.S. Patent               Apr. 13, 2004        Sheet 16 0f 16                     US 6,721,489 B1



                     Connector        ~ 322
                                                      1804
                                                                           1806


         —           Glue logic       ~ 330                                  1808


                                        320a   1802 \                  7

                                          [340                                    f 332
                    Controller                            Power            ——     switch
                                          \342
                              l



        _           Processor         ~ 302               Control           / 1810
                                                           Panel


                                        [300

                                                                           IDE
                      58?;                     RAM                  Glue Logic
                                                                             \ 308
                           \304                    \306
                                                      3
                                                                   IDE Connector
                    D/A      \. 324                       10



        1816

      1814\                                    [1812 /-1818 /-182O
               t                      audio           preamp!               am H. :
                   uner               switch         equalizer                pl ‘er I



                                                               Fig. 22
       Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 19 of 30


                                                      US 6,721,489 B1
                               1                                                                        2
                  PLAY LIST MANAGER                                     a play list and speci?es certain criteria for automatically
                                                                        adding tracks to the play list. When a neW track is added to
              CROSS-REFERENCE TO RELATED                                the environment, the system tests Whether the track’s prop
                     APPLICATIONS                                       erties satisfy the criteria for the play list. If so, the neW track
                                                                        is automatically added to the play list. In one alternative, a
  This Application is related to the following Applications:            user can select to create or update a prede?ned play list
  AUDIO/VISUAL SERVER, by Dannie C. Lau, et al.,                        Whose criteria has already been created. Upon selection of
     ?led the same day as the present application, Ser. No.             the prede?ned play list, the play list manager accesses each
    09/521,182; and                                                     track and automatically adds the track to the play list if the
  VEHICLE SOUND SYSTEM, by Dannie C. Lau, et al.,                       track’s properties satisfy the criteria for the prede?ned play
     ?led the same day as the present application, Ser. No.             list. In one embodiment, after a play list is created and tracks
     09/521,186.                                                        are added, the tracks on the play list are automatically
  Each of these related Applications are incorporated herein            played.
by reference.                                                             One embodiment of the present invention includes the
                                                                   15 steps of comparing a set of one or more properties of a ?rst
          BACKGROUND OF THE INVENTION                                   track to criteria of a ?rst play list and automatically adding
                                                                        the ?rst track to the ?rst play list if the properties of the ?rst
  1. Field of the Invention                                             track satisfy the criteria of the ?rst play list. One embodi
  The present invention is directed to a system for manag               ment includes detecting that the ?rst track is available such
ing play lists.                                                         that the step of comparing is performed automatically in
  2. Description of the Related Art                                     response to the step of detecting. Another embodiment of the
  Digitally stored music continues to gain popularity.                  present invention includes comparing properties for a ?rst
Rather than drive to a store, consumers are doWnloading                 track to play list criteria for a plurality of play lists and
music from the Internet and playing music on a computer or              automatically adding the ?rst track to each of the play lists
on a digital music player. An eXample of a digital music           25   having play list criteria satis?ed by the properties for the ?rst
player is the Rio digital music player from Diamond Mul                 track. Thus, the method can be used to create or update one
timedia. This music player includes a ?ash memory for                   play list or multiple play lists. In another embodiment, the
storing music and electronics for playing the music. One                present invention includes receiving a request to generate a
advantage of digital music is that the storage medium is                play list having prede?ned play list criteria, determining
Writeable. Thus, the user can choose What songs to play and             Which tracks from a set of tracks have properties satisfying
Write those songs to the music player’s storage medium. On              the play list criteria and automatically adding to the play list
the other hand, audio compact discs are not Writeable. In               the tracks having properties satisfying the play list criteria.
addition to the versatility offered by digital music, there is a           The present invention can be implemented using
huge variety of music available to be doWnloaded through                softWare, hardWare or a combination of softWare and hard
the Internet. With the acceptance of a standard for com            35   Ware. When all or portions of the present invention are
pressed audio ?les, digital music has soared in popularity.             implemented in softWare, that softWare can reside on a
  Users of digital music technology can acquire large                   processor readable storage medium. Examples of an appro
amounts of digital music ?les. In order to manage these ?les,           priate processor readable storage medium include a ?oppy
play lists are created. For eXample, a play list may be a list          disk, a hard disk, CD-ROM, memory or IC, ?ash memory,
of songs to be played by a music player. Play lists alloWs              etc. In one embodiment, the hardWare used to implement the
users to group their songs according to Whatever method the             present invention includes an output device (eg a monitor,
user desires and plays the tracks referenced by the play list           a printer, speakers, etc.), an input device (eg a keyboard,
on a music player.                                                      pointing device, etc.), a processor, an input interface and a
                                                                        processor readable storage medium. The input interface
   One problem that has been associated With play lists is the
                                                                   45   alloWs the processor to communicate With a disk drive,
enormous effort needed to manage play lists. As the user
                                                                        netWork or other device for entering data into the hardWare.
acquires large amounts of ?les, managing the play list                  The processor readable storage medium stores program code
becomes dif?cult. A user may have multiple or hundreds of
                                                                        capable of programming the processor to perform the steps
play lists. Additionally, the user may have hundreds or                 to implement the present invention. The present invention
thousands of music ?les. The effort to move a large number
                                                                        can be implemented on a desktop computer, netWork server,
of ?les into the appropriate play lists is time consuming.              as part of a Web page on the Internet, another type of
Furthermore, as users doWnload neW ?les, the user must
                                                                        computing platform, a head unit, a server, an audio device,
remember to add the neW tracks to one or more play lists.
                                                                        a visual device, or any other device suitable for using the
This tWo step approach—(1) doWnloading music ?les and                   present invention.
(2) moving the doWnloaded ?les to one or more play
lists—is cumbersome. Therefore, many users stop using
                                                                   55      These and other objects and advantages of the present
play lists.                                                             invention Will appear more clearly from the folloWing
                                                                        detailed description in Which the preferred embodiment of
  Thus, there is a need for an improved means for managing              the invention has been set forth in conjunction With the
play lists.                                                             draWings.
              SUMMARY OF THE INVENTION                                        BRIEF DESCRIPTION OF THE DRAWINGS
  The present invention, roughly described, provides for a                FIG. 1 is a block diagram of one embodiment of the
play list manager than can be used to create and update play            present invention.
lists. The play lists can be used for audio information, visual           FIG. 2 is the side vieW of the dock of the present
information or a combination of audio and visual informa 65 invention.
tion. In one embodiment, a play list stores the names of       FIG. 3 is a schematic diagram of the dock of the present
tracks to be played. The user of the play list manager creates          invention.
      Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 20 of 30


                                                    US 6,721,489 B1
                              3                                                                     4
  FIG. 4 is a cut away overhead vieW of a removable hard              the audio/visual server, music server 102 appears to act like
disk drive.                                                           a disc changer. Music server 102 is in communication With
   FIG. 5 is the perspective vieW of the server of the present        head unit 104. In one embodiment, head unit 104 is a
invention.                                                            standard automobile stereo head unit Which is adapted to
   FIG. 6 is a block diagram of the components of the server          communicate With a disc changer. Connected to head unit
of one embodiment of the present invention.                           104 are speakers 106, 108, 110 and 112 for providing music
                                                                      to the user. FIG. 1 also shoWs removable disk cartridge 120
   FIG. 7 is a How chart describing the operation of the              Which can be connected to music server 102 or docking
present invention.                                                    station 122 (also called a dock).
   FIG. 8 is a How chart describing the start up process for     10     Docking station 122 is connected to computer 124. In one
the controller.
                                                                      embodiment, docking station 122 connects to a USB port of
   FIG. 9 is a How chart describing the start up process for          computer 124. In other embodiments, docking station 122
the processor.                                                        can connect to a parallel port, serial port, ?re Wire connec
  FIG. 10 is a How chart describing the ?rmWare update                tion or other interface. In other embodiments, docking
sequence performed by the processor.                             15   station 122 communicates With computer 124 using a Wire
  FIG. 11 is a state diagram for the controller.                      less connection, including infrared, RF, etc. Alternatively,
  FIG. 12 is a How chart describing a process performed by            docking station can be a separate entity on a netWork
                                                                      communicating to computer 124 over a netWork.
the processor for playing audio/visual data.
   FIG. 13 depicts the graphical user interface for the soft            FIG. 1 shoWs a monitor 126 connected to computer 124.
Ware used on a computer to manage play lists and load tracks          Computer 124 is a standard personal computer knoWn in the
on the hard disk drive.                                               art. For eXample, computer 124 includes a processor, a
                                                                      memory in communication With the processor, a hard disk
   FIG. 14 is a How chart describing the process of acquiring         drive in communication With the processor, a USB port, a
tracks, managing tracks and adding tracks to a device.                serial port, a parallel port, a netWork interface (e.g. netWork
   FIG. 15 is a How chart describing the process of creating     25
                                                                      card or modem), a keyboard and a pointing device. The
a play list.                                                          keyboard, pointing device and monitor 126 are used to
   FIG. 16 is a block diagram depicting an ID3 tag.                   provide and interact With a graphical user interface (GUI) so
  FIG. 17 is a How chart describing the method for auto               that a user can add tracks to music server 102. Computer 124
matically adding tracks to a play list.                               is connected to Internet 128 via a modem, LAN or other
  FIG. 18 is a How chart describing the method of selecting           means. In one embodiment of the present invention, an
neW interface program code to be loaded on the server of the          Internet server 130 is provided via the Internet for doWn
present invention.                                                    loading tracks, doWnloading information about tracks, stor
                                                                      ing information about tracks and doWnloading ?rmWare. In
  FIG. 19 is a How chart describing the process of synchro            one embodiment of the system of FIG. 1, the tracks are
niZing data betWeen the hard disk drive and the softWare on      35
                                                                      songs.
the computer.
                                                                        In general, the embodiment shoWn in FIG. 1 operates as
   FIG. 20 is a How chart describing the process for gener            folloWs. A user Will insert disk cartridge 120 into docking
ating a one click play list.                                          station 122. Using the GUI on computer 124, the user Will
   FIG. 21 is a block diagram of an alternative embodiment            doWnload tracks from the Internet (including Internet server
of the present invention.                                             130) to the hard disk of computer 124. The doWnloading of
   FIG. 22 is a block diagram of the components of an                 music can also be done Without using the GUI of the present
alternative embodiment of the music server.                           invention. After the tracks are on disk cartridge 120, disk
   FIG. 23 is a How chart describing the operation of an              cartridge 120 is removed from docking station 122 and
alternative embodiment of the present invention.                 45
                                                                      inserted into music server 102. In one embodiment, music
                                                                      server 102 and head unit 104 are mounted in an automobile.
                DETAILED DESCRIPTION                                  More speci?cally, music server 102 may be mounted in the
  While the preferred embodiment of the invention is                  trunk of a car and head unit 104 is mounted in the dash
described in regard to an in-vehicle audio system, the                board. After disk cartridge 120 is inserted into music server
present invention can also be used in other conteXts and With         102, a user can use head unit 104 to access tracks on disk
other types of audio/visual data. For purposes of this patent,        cartridge 120 and play those tracks through speakers 106,
audio/visual includes audio alone, visual alone, or a com             108, 110 and 112.
bination of audio and visual. EXamples of audio data include             FIG. 2 is a side vieW of docking station 122. On the top
music, speech or other sounds. EXamples of visual data                of docking station 122 is an opening 140 for receiving disk
include video, animation, slide shoW, teXt, still images, etc.   55   cartridge 120. In one embodiment, disk cartridge 120 is
Thus, the present invention can be used as a server for video         inserted into opening 140 in a vertical orientation. FIG. 2
data, visual teXt data, speech data, or any other type of             also shoWs tWo Wires connected to docking station 122. Wire
audio/visual data. In one embodiment, the audio/visual data           142 supplies DC poWer to docking station 122. In one
is grouped into tracks. A track could be a song, a message,           embodiment, Wire 142 is connected to a ?ve volt regulated
a story, a video, a scene from a video, etc. The term track is        transformer. Wire 144 connects docking station 122 to a
used, therefore, to refer to a grouping of audio/visual data.         USB port of computer 124.
   FIG. 1 depicts one embodiment of the present invention.              FIG. 3 is a schematic of the internal components of
FIG. 1 depicts music server 102 Which is one embodiment               docking station 122. Wire 142 is connected to sWitch 150.
of an audio/visual server. Music server 102 emulates a disc           SWitch 150 is a mechanical sWitch that is triggered When
changer. Emulating a disc changer is understood to mean          65   disk cartridge 120 is completely and properly inserted into
that music server 102 is not an actual disk changer; hoWever,         opening 140. SWitch 150 is connected to IDE controller 152
based on the input/output data communication to and from              and USB to IDE interface 154. When sWitch 150 is triggered
      Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 21 of 30


                                                      US 6,721,489 B1
                               5                                                                       6
(disk cartridge 120 is inserted in docking station 122), power           server 102 is prohibited from Writing to disk cartridge 120.
from Wire 142 is provided to IDE connector 152 and USB                   The directory/microcontroller con?g also includes a button
to IDE interface 154. USB to IDE interface 154 is also                   mapping ?le Which is used to override the function of any
connected to Wire 144, IDE connector 152, LED 156 and                    button on the head unit. A ?le is also included Which
LED 158. LED 156 indicates Whether docking station 122 is                provides a temperature setting for automatically turning the
receiving poWer. LED 158 indicates hard drive activity. In               box off. In one embodiment, music server 102 includes a
one embodiment, USB to IDE interface 154 is an OnSpec                    thermometer and electronics for determining the tempera
90C36. The purpose of the docking station is to connect the              ture. If the temperature reaches the setting in the ?le, music
hard disk drive to the computer. Other alternative docking               server 102 Will automatically turn off. Another ?le in the
stations different from that of FIGS. 2 and 3 could also be         10
                                                                         directory/microcontroller con?g stores the ?rmWare used to
used Within the spirit of the present invention. Examples of             program controller 320 to communicate With head unit 104.
suitable alternative docks include a cable that connects to              The ?rmWare on hard disk drive 178 is encrypted. The/
both a computer and the disk drive, a connector that con                 microcontroller con?g directory also includes ?les Which
nects to both a computer and the disk drive, a drive bay that            store a version number for the encrypted microcode and
is Within or connected to the computer and can receive the          15   code for programming a PLD or FPGA (described beloW).
disk drive, etc.                                                            In the/OS directory, hard disk drive 178 stores the oper
  FIG. 4 shoWs an overhead cutaWay vieW of disk cartridge                ating system for music server 102. In one embodiment, the
120. Outer shell 170 protects and houses the components of               operating system used is LINUX. Other operating systems
disk cartridge 120. In one embodiment, outer shell 170 is                can also be used. In addition to the operating system code,
made of hard plastic. Metals can also be used. At one end of             the/OS directory also stores drivers including the IDE driver,
outer shell 170 is IDE connector 172. Connected to IDE                   audio drivers for the digital to analog converter, a driver for
connector 172 is a printed circuit board (or a ?exible ribbon            the serial interface betWeen the processor and the controller,
cable) With various circuit elements and Wires. For example,             etc. The/OS directory also stores a start up ?le Which
?exible ribbon cable 174 includes capacitors and resistors               includes start up code performed by processor 302 after
for decoupling. Connected to ?exible ribbon cable 174 is            25   receiving poWer.
connector 176. In one embodiment, connector 176 is a 44                    FIG. 5 shoWs a perspective vieW of music server 102. At
pin connector. Flexible ribbon cable 174 maps signals from               one end of music server 102 is an opening 202 for inserting
connector 172 to connector 176. Connector 176 is attached                disk cartridge 120. The components of music server 102 are
to hard disk drive 178. In one embodiment, hard disk drive               protected by hinged door 204. When disk cartridge 120 is
178 is a 5 gigabyte hard disk drive from Toshiba With a 21/2             inserted in opening 202, door 204 is opened. In one
inch form factor. Other hard disk drives can also be used. A             embodiment, music server 102 Will include metal springs or
hard disk drives utiliZing one or multiple disks can be used.            high density shock absorbing air pouches inside the outer
Hard disk drives With multiple disks typically have separate             box in order to suspend the frame that holds disk cartridge
read/Write heads for each disk. In other alternatives, the hard          120.
disk drive can be replaced by other high density disk drives,       35     FIG. 6 shoWs a block diagram of the components of music
?ash memory, CDRW or other appropriate storage media. In                 server 102. Bus 300 is connected to processor 302, boot
one embodiment, the gap betWeen hard disk drive 178 and                  ROM 304, RAM 306 and IDE glue logic 308. Connected to
outer shell 170 can be ?lled With a shock absorbing sub                  IDE glue logic 308 is IDE connector 310. IDE connector
stance.                                                                  310 is used to connect to connector 172 of disk cartridge
  Hard disk drive 178 includes music ?les to be played by                120. RAM 306 is used as memory for processor 302. In one
music server 102. Hard disk drive 178 also includes various              embodiment, RAM 306 includes 16 megabytes of DRAM.
program code and con?guration information. In one                        Boot ROM 304 is used to store the code for booting
embodiment, hard disk drive 178 includes at least ?ve top                processor 302. Processor 302 is also connected to controller
level directories: /MP3, /playlist, /playlist con?g,                     320. Music server 102 uses a separate processor and con
/microcontroller con?g and /OS. The directory /MP3 con              45   troller because the communication With the head unit is in
tains all of the audio ?les. The directory /playlist contains all        real time, While processor 302 is busy decoding audio and/or
the play list ?les. The drive can store many play lists. Each            visual data. In one embodiment, processor 302 is an EP 7212
play list ?le contains a set of strings. Each string speci?es the        from Cirrus Logic, Which implements the ARM architecture.
path location to a particular track in the /MP3 directory. The           One example of a suitable controller is the Phillips 8051
strings are stored,in the ?le according to the order set up by           Microcontroller. Note that other processors and/or control
the user. The directory /playlist con?g contains ?les that               lers can also be used. Although controller 320 is referred to
include special con?guration information for each play list.             as a controller, the terms controller and processor can be
Examples of such special con?guration information includes               used interchangeably and controller 320 can be referred to as
Whether there should be a pause betWeen tracks, Whether                  a processor. The reason device 320 is referred to as a
text output should be enabled, Whether random play should           55   controller rather than a processor is to make the text clearer
be enabled, the length of the gap betWeen tracks, informa                to read.
tion about repeating tracks in the play list, etc.                         The communication betWeen controller 320 and processor
   The directory /microcontroller con?g includes a series of             302 includes a serial interface. In some embodiments, there
?les for con?guring controller 320 (see FIG. 6) to commu                 is also a program signal sent from processor 302 to control
nicate With head unit 104. One ?le is a text ?le With a set of           ler 320. Controller 320 includes an internal ?ash memory.
?ags Which indicate any of the folloWing: disk cartridge                 The program signal is used by processor 302 to program the
change, other devices connected, head unit text on/off, time             internal ?ash memory of controller 320. Controller 320 is
elapsed to be displayed up or doWn, etc. The ?ag indicating              connected to glue logic 330, Which is connected to connector
disk cartridge change is a one bit binary value that is                  322. In one embodiment, connector 322 is a 24 pin centron
inverted by computer 124 if disk cartridge 120 is connected         65   ics port. Connector 322 is attached to a cable. The other end
to docking station 122 and data is Written to or deleted from            of the cable connects to head unit 104. Many automobile
disk cartridge 120. Note that in one embodiment, music                   stereo head units have a disc changer port in the back of the
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 22 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 23 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 24 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 25 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 26 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 27 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 28 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 29 of 30
Case 6:20-cv-00988-ADA Document 1-4 Filed 10/20/20 Page 30 of 30
